Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2nd Non-Final ACTION
1.        Claims 1 - 20 are pending.  Claims 1, 10, 11, 18 have been amended.   Claims 1, 11, 18 are independent.    File date is 9-30-2019.  

Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 4, 6 - 15, 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Coull et al. (US PGPUB No. 20210073377) in view of Meng et al. (US PGPUB No. 20200045066) and further in view of Ray et al. (US PGPUB No. 20190206090).     	
 
Regarding Claims 1, 11, 18, Coull discloses a computer-based method for adapting a deep learning model to a local environment and a computer system for adapting a deep learning model to a local environment, the system comprising a processor configured to execute instructions that, when executed on the processor, cause the processor to perform operations and a computer program product for adapting a deep learning model to a local environment, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by one or more processors, to perform a method, the method, the computer system, and the system comprising:
a)  collecting training data; (Coull ¶ 012, ll 5-10: developing a cybersecurity detection model for executable malware includes collecting and curating a dataset of labeled malicious and benign executable files, then generating, via a deep learning system and based on the dataset, a model for determining the maliciousness of unlabeled samples)    
b)  training a common deep learning model using the collected training data; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers) and    

Furthermore, Coull discloses for c): deep learning models based on characteristics specific to one of a plurality of local devices utilizing transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain; ¶ 020, ll 1-12: first dataset can be a relatively large dataset related to a computing platform with a first operating system (OS) (e.g., a Windows® computing platform), and second dataset can be a relatively smaller dataset related to a computing platform with a second OS (e.g., Mac OS) different from the first OS; first dataset from or associated with a first domain (e.g., Windows® portable executables (PEs) such as Windows Pes), while second dataset may be from a second domain different from the first domain; (dataset associated with a particular device and utilized for training); ¶ 012, ll 1-10: developing a cybersecurity detection model for executable malware includes collecting and curating a dataset of labeled malicious and benign executable files, then generating, via a deep learning system and based on the dataset, a model for determining the maliciousness of unlabeled samples) 

Coull does not explicitly disclose for c): generating a plurality of customized deep learning models based on characteristics specific to a device. 
However, Meng discloses for c): generating a plurality of customized deep learning models based on characteristics specific to one of a plurality of local devices utilizing transfer learning. (Meng ¶ 061, ll 1-16: customized model associated with transfer learning, where a model learned from one (typically more general) domain is used to initialize another model targeting a more specific task; latter model copies all but the last of the neural network layers from a former model, and then trains the last layer based on domain-specific data; deep learning model leveraging only common digital information trained first, and then “stitched” to the customized deep learning model; customized model then trains additional neural network layers based on features specific to the online service provider; resulting customized model contains both knowledge from generic model as well as information specific to online service; ¶ 062, ll 1-9: multiple generated customized models for processing queries from different types of service providers; new customized models are quickly generated by leveraging generalized portion of model and stitching based on specific information of new model; customized models for different service providers differ in the particular weights applied and one or more levels of deep learning model)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for c): generating a plurality of customized deep learning models based on characteristics specific to a device as taught by Meng.  One of ordinary skill in the art would have been motivated to employ the teachings of Meng for the benefits achieved from the flexibility of a system that enables the generation of customized models in order to match the required features of a specific system. (Meng ¶ 061, ll 1-16; ¶ 062, ll 1-9)   

Furthermore, Coull discloses wherein for d): the plurality of local devices. (Coull ¶ 022, ll 1-10: system includes multiple compute devices each associated with a different domain: specifically, domain “A” compute device 210, domain “B” compute device 212, domain “C” compute device 214, and domain “D” compute device 216; each compute devices 210-216 communicably coupled, via a wireless or wired communications network, to a remote compute device hosting a machine learning (ML) model repository; (multiple device associated with network environment))

Coull-Meng does not explicitly disclose for d): deploying the customized deep learning model to one of the local devices. 
However, Ray discloses:
d)  deploying the plurality of customized deep learning models to respective ones of the local devices. (Ray ¶ 201, ll 14-21: training process occurs repeatedly as weights of the network are adjusted to refine the output generated by the neural network; training process continues until neural network reaches a statistically desired accuracy associated with a trained neural network; trained neural network is then deployed to implement any number of machine learning operations)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng for d): deploying the customized deep learning model to the one of the local devices as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

Regarding Claims 2, 13, Coull-Meng-Ray discloses the method of claim 1 and the system of claim 11, further comprising:
a)  selecting from the training data, a first set of data records for training a generic deep learning model; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers)) and
b)  selecting from the training data, a second set of data records for the transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain)  

Coull-Meng does not explicitly disclose for a): randomly selecting training data, and for b): randomly selecting training data. 
However, Ray discloses for a): randomly selecting training data, and for b): randomly selecting training data. (Ray ¶ 200, ll 11-15: neural network is trained using a training dataset; to start training process the initial weights may be chosen randomly or by pre-training using a deep belief network; (random section of data for training datasets))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng for a): randomly selecting training data, and for b): randomly selecting training data as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

Regarding Claims 3, 14, Coull-Meng-Ray discloses the method of claim 2 and the system of claim 13, further comprising:
a)  training the generic deep learning model using the first set of data records; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers)) and    
b)  for each of a plurality of local devices, training a customized deep learning model using the second set of data records utilizing transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain) 

Furthermore, Coull discloses wherein for c): the plurality of local devices. (Coull ¶ 022, ll 1-10: system includes multiple compute devices each associated with a different domain: specifically, domain “A” compute device 210, domain “B” compute device 212, domain “C” compute device 214, and domain “D” compute device 216; each compute devices 210-216 communicably coupled, via a wireless or wired communications network, to a remote compute device hosting a machine learning (ML) model repository; (multiple device associated with network environment))

Coull-Meng does not explicitly disclose for c): deploying one of the customized deep learning models to one of the local devices.
However, Ray discloses 
c)  deploying one of the customized deep learning models to each of local devices. (Ray ¶ 201, ll 14-21: training process occurs repeatedly as weights of the network are adjusted to refine the output generated by the neural network; training process continues until neural network reaches a statistically desired accuracy associated with a trained neural network; trained neural network is then deployed to implement any number of machine learning operations)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng for d): deploying the customized deep learning model to the one of the local devices as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)  

Regarding Claims 4, 15, Coull-Meng-Ray discloses the method of claim 2 and the system of claim 13, further comprising:
a)  training the common deep learning model using the first set of data records; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers)) and
c)  training a customized deep learning model using a plurality of the second set of records associated with the set of the local devices utilizing transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain) 

Coull-Meng does not explicitly disclose for b): combining set of records associated with a set of local devices, and for d): deploying the customized deep learning model to each device.  
However, Ray discloses for d): deploying the customized deep learning model to each device in the set of local devices
b)  combining the second set of records associated with a set of local devices in the plurality of local devices; (Ray ¶ 207, ll 1-8: different nodes of distributed network have a complete instance of model and each node receives a different portion of data; results from the different nodes are then combined; require a technique of combining results and synchronizing the model parameters between each node) and 
d)  deploying the customized deep learning model to each device in the set of local devices. (Ray ¶ 201, ll 14-21: training process occurs repeatedly as weights of the network are adjusted to refine the output generated by the neural network; training process continues until neural network reaches a statistically desired accuracy associated with a trained neural network; trained neural network is then deployed to implement any number of machine learning operations)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng for b): combining set of records associated with a set of local devices, and for d): deploying the customized deep learning model to each device as taught by Ray. One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

Regarding Claim 6, Coull-Meng-Ray discloses the method of claim 1, further comprising:
a)  identifying factors needed to tune the common deep learning model for the one of the plurality of local devices; and b) tagging data records in the training data with the identified factors; (Coull ¶ 003, ll 7-15: a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain) and
c)  training the customized deep learning model based on the tagged data records utilizing transfer learning. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain)      

Regarding Claim 7, Coull-Meng-Ray discloses the method of claim 1, further comprising:
b)  equally sampling from each cluster to collect a first set of data records; (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers))    
c)  customizing the deep learning model based on characteristics of the first set of data records utilizing transfer learning; and d) training the common deep learning model using a second set of data records. (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain)   
  
Furthermore, Coull discloses for a): clustering the collected training data. (Coull ¶ 012, ll 5-10: developing a cybersecurity detection model for executable malware includes collecting and curating a dataset of labeled malicious and benign executable files, then generating, via a deep learning system and based on the dataset, a model for determining the maliciousness of unlabeled samples)

Coull-Meng does not explicitly disclose for a): a plurality of clusters. 
However, Ray discloses:
a)  a plurality of clusters. (Ray ¶ 369, ll 1-4: any one of the clusters 3114A-3114N of the processing cluster array 3112 can process data that will be written to any of the memory units 3124A-3124N)   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng for a): a plurality of clusters as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)

Regarding Claim 8, Coull-Meng-Ray discloses the method of claim 1. 
Coull-Meng does not explicitly disclose to categorize phenomena.
However, Ray discloses wherein further comprising applying the customized deep learning model at the local device to categorize phenomena. (Ray ¶ 175, ll 8-10: pattern recognition algorithms used to generate translated text or perform text to speech and/or speech recognition; (Specification in paragraph [0062] disclose phenomena to be: “optimize performance over a wide variety of phenomena, such as different vocal tones, accents, dialects, and speech patterns”; associated with vocal or voice attributes))    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng to categorize phenomena as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

Regarding Claims 9, 17, 19, Coull-Meng-Ray discloses the method of claim 1 and the system of claim 11 and the computer program product of claim 18, wherein the customized deep learning model is trained across a hierarchy comprising: 
a)  a central common model trained on data from all devices in the plurality of devices; (Coull ¶ 018, ll 6-10: the sets of weights of the trainable layers of the neural network are provided, or “transferred,” to a second machine learning system that uses some or all of the sets of weights to generate a second machine learning model) and
c)  a device-based model trained on a data from one device in the plurality of devices. (Coull ¶ 018, ll 6-10: The sets of weights of the trainable layers of the neural network are provided, or “transferred,” to a second machine learning system that uses some or all of the sets of weights to generate a second machine learning model)    

Furthermore, Coull disclose for b): a first set of data from devices. (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers)

Coull-Meng does not explicitly disclose for b): a location-based model trained on a set of data from devices. 
However, Ray discloses 
b)  a location-based model trained on a first set of data from devices in the plurality of devices within a location proximity. (Ray ¶ 302, ll 3-7: In some embodiments, an autonomous system 2600, including, but not limited to, an autonomous vehicle, is connected to one or more networks, such as a dedicated data center 2650 and a cloud connected server 2660; (locations: data center, cloud network environment))  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng for b): a location-based model trained on a first set of data from devices as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)

Regarding Claim 10, Coull-Meng-Ray discloses the method of claim 1, wherein: the training data is collected from the plurality of local devices. (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model))

Coull does not explicitly disclose a common deep learning model, wherein generating a plurality of customized deep learning models.
However, Meng discloses wherein the common deep learning model comprises a model previously trained on a generic dataset, and wherein generating the plurality of customized deep learning models comprises: customizing the common deep learning model based at least in part on data collected from respective ones of the plurality of local devices. (Meng ¶ 061, ll 1-16: customized model associated with transfer learning, where a model learned from one (typically more general) domain is used to initialize another model targeting a more specific task; latter model copies all but the last of the neural network layers from a former model, and then trains the last layer based on domain-specific data; deep learning model leveraging only common digital information trained first, and then “stitched” to the customized deep learning model; customized model then trains additional neural network layers based on features specific to the online service provider; resulting customized model contains both knowledge from generic (common) model as well as information specific to online service; ¶ 062, ll 1-9: multiple generated customized models for processing queries from different types of service providers; new customized models are quickly generated by leveraging generalized portion of model and stitching based on specific information of new model; customized models for different service providers differ in the particular weights applied and one or more levels of deep learning model)
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull for a common deep learning model, wherein generating a plurality of customized deep learning models as taught by Meng.  One of ordinary skill in the art would have been motivated to employ the teachings of Meng for the benefits achieved from the flexibility of a system that enables the generation of customized models in order to match the required features of a specific system. (Meng ¶ 061, ll 1-16; ¶ 062, ll 1-9)       

Regarding Claim 12, Coull-Meng-Ray discloses the system of claim 11, wherein the system comprises a data processing device in a network environment and wherein a plurality of local devices. (Coull ¶ 022, ll 1-10: system includes multiple compute devices each associated with a different domain: specifically, domain “A” compute device 210, domain “B” compute device 212, domain “C” compute device 214, and domain “D” compute device 216; each compute devices 210-216 communicably coupled, via a wireless or wired communications network, to a remote compute device hosting a machine learning (ML) model repository; (multiple device associated with network environment)) 
   
Coull-Meng does not explicitly disclose a cloud environment and local devices comprising edge devices.
However, Ray discloses wherein a cloud environment and local devices comprise edge devices. (Ray ¶ 272, ll 1-4: to deploy trained deep learning models on edge devices such as smartphones, cameras and drones, it is sometimes necessary to compress the models to a more compact representation; ¶ 321, ll 6-9: cloud server includes a data model and trained data set, and a bandwidth moderator to control the relative usage of the network bandwidth)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng for a cloud environment and local devices comprising edge devices as taught by Ray.  One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21)   

4.        Claims 5, 16, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Coull in view of Meng and further in view of Ray and Fitzmaurice et al. (US PGPUB No. 20040217947).

Regarding Claims 5, 16, 20, Coull-Meng-Ray discloses the method of claim 2 and the system of claim 13 and the computer program product of claim 18, wherein the transfer learning comprises:
b)  training the machine learning model using the second set of data records; (Coull ¶ 003, ll 7-15: a second trained machine learning model is generated, via a transfer learning process, using (1) at least one trainable layer from the multiple trainable layers of the first trained machine learning model, and (2) a second dataset different from the first dataset; second dataset includes labeled files associated with a second domain; first domain has a different syntax, different semantics, and/or a different structure than that of the second domain) and
d)  retraining the machine learning model using the first set of data records. (Coull ¶ 003, ll 1-7: training a first machine learning model with a first dataset, to produce a first trained machine learning model to detect cybersecurity threats within a first domain; first dataset includes labeled files associated with first domain; first trained machine learning model (e.g., a deep neural network model) includes multiple trainable layers))    

Coull-Meng does not explicitly disclose for a): initializing a machine learning model having hidden layers. 
However, Ray discloses: 
a)  initializing a machine learning model having a plurality of hidden layers. (Ray ¶ 187, ll 1-11: deep neural networks used in deep learning are artificial neural networks composed of multiple hidden layers; deeper neural networks are generally more computationally intensive to train; the additional hidden layers of the network enable multistep pattern recognition)      
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng for a): initializing a machine learning model having hidden layers, and for c): locking a first set of layers in the hidden layers as taught by Ray. One of ordinary skill in the art would have been motivated to employ the teachings of Ray for the benefits achieved from systems that enables deployment of trained machine learning models within a network environment.  (Ray ¶ 201, ll 14-21) 

Coull-Meng-Ray does not explicitly disclose for c): locking a set of layers in a plurality of hidden layers.
However, Fitzmaurice discloses: 
c)  locking a first set of layers in the plurality of hidden layers. (Fitzmaurice Fig. 1; ¶ 027, ll 7-27: vertical ordering represents underlying ordering of data structure, such as a pointer directed list implementing a layer stack, that maintains the layers; stack entries also contain parameter data for each layer, such as locked/unlocked status, hidden/visible status, layer name bitmap, active, etc; each layer box displays its name and state information about layer (a layer may be hidden or visible, selected or unselected, locked, etc.); a locked layer cannot be moved; background layer is a visible layer, as indicated by the transparent overlay indicator and is also locked; ¶ 031, ll 18-19: lock layer selection allows user to specify that system lock/unlock the active layer)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Coull-Meng-Ray for c) locking a set of layers in a plurality of hidden layers as taught by Fitzmaurice. One of ordinary skill in the art would have been motivated to employ the teachings of Fitzmaurice for the benefits achieved from a system that enable deep learning operational functions for processing layers such as to lock and to unlock layers.   (Fitzmaurice ¶ 027, ll 7-27)  

Response to Arguments
5.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 8-18-2022, with respect to the rejection(s) under Coull in view Ray have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Coull in view of Meng and further in view of Ray and Fitzmaurice.

A.  The 112 Rejection for Claim 5 is withdrawn due to indicated disclosures within Specification. 

B.  Applicant argues on page 9 of Remarks:    ...   Coull is not “generating a plurality of customized deep learning models” for local devices, and then “deploying the plurality of customized deep learning models to respective ones of the plurality of local devices,”   ...   . 

    The Examiner respectfully disagrees.  Meng disclose the capability to generate multiple customized deep learning models.  And, Meng discloses deploying the generated customized deep learning models associated with a set of devices. (Meng ¶ 061, ll 1-16: customized model associated with transfer learning, where a model learned from one (typically more general) domain is used to initialize another model targeting a more specific task; latter model copies all but the last of the neural network layers from a former model, and then trains the last layer based on domain-specific data; deep learning model leveraging only common digital information trained first, and then “stitched” to the customized deep learning model; customized model then trains additional neural network layers based on features specific to the online service provider; resulting customized model contains both knowledge from generic model as well as information specific to online service; ¶ 062, ll 1-9: multiple generated customized models for processing queries from different types of service providers; new customized models are quickly generated by leveraging generalized portion of model and stitching based on specific information of new model; customized models for different service providers differ in the particular weights applied and one or more levels of deep learning model)

C.  Applicant argues on page 9 of Remarks:    ...   Ray is completely silent about transfer learning, much less using transfer learning to generate a plurality of customized deep learning models.

    The Examiner respectfully disagrees.  Meng disclose the capability to generate multiple customized deep learning models.  And, Meng discloses deploying the generated customized deep learning models associated with a set of devices as stated above.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG H SHIN/                                                                                                         10-13-2022Primary Examiner, Art Unit 2452